Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 1 of 11 PageID #: 392




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
JOSE RODRIGUEZ,                                                :
                                                               :
                                             Petitioner,       :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   2:18-CV-07196 (ENV)
JAMIE LAMANNA                                                  :
                                                               :
                                             Respondent. :
-------------------------------------------------------------- x

VITALIANO, D.J.

        Petitioner Jose Rodriguez is before the court, pro se, on his petition for a writ of habeas

corpus, pursuant to 28 U.S.C. § 2254. Pet., Dkt. 1. For the reasons set forth below, the writ is

denied and Rodriguez’s petition is dismissed.

                                                  Background


        In the early afternoon of November 17, 2013, Rodriguez and his girlfriend, Kimberly

Sellitto, got into an argument in their apartment in Ridge, Suffolk County.1 R., Dkt. 11, at 45.

According to Rodriguez, the two were arguing because Rodriguez had failed to return Sellitto’s

phone calls earlier that morning. Id. at 46. The argument rapidly grew more hostile, and, when

it reached a fever pitch, Rodriguez grabbed his rifle and shot Sellitto, killing her. Id.

        Shortly after the shooting, the police were called. Id. at 45. When the police got to

Rodriguez’s residence, he barricaded himself in his apartment with his two children. Id.

Emergency responders eventually negotiated the release of the two children, but Rodriguez

remained holed up and fired his rifle through his apartment window at an occupied police car.


1
 Because Rodriguez was convicted, the Court recites the facts in the light most favorable to the
verdict. See Garbutt v. Conway, 668 F.3d 79, 80 (2d Cir. 2012).



                                                         1
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 2 of 11 PageID #: 393




Id. Fifteen minutes after firing the shot, however, Rodriguez abandoned this tact and decided to

walk out of his apartment and surrender. Id. He was then taken into custody and charged with

murder in the second degree and attempted aggravated murder, both of which are class “A”

felonies. Id. at 47.

    On December 2, 2015, Rodriguez appeared with counsel before the Supreme Court, Suffolk

County. Id. at 51. After a series of negotiations with the People and upon conferring with

counsel, Rodriguez agreed to plead guilty to second-degree murder and attempted aggravated

murder in exchange for concurrent terms of incarceration of 25 years to life and 30 years to life.

Id. at 56–57. The trial judge then began the plea colloquy by asking Rodriguez whether he had

sufficient time to discuss the offer with counsel and did indeed want to plead guilty, which

Rodriquez affirmed. Id. at 57. Rodriguez also affirmed that he had not consumed alcoholic or

narcotic substances in the past 24 hours, that he was satisfied with his representation by counsel,

that he understood his guilty plea had the same effect as a trial verdict of guilty and that he was

waiving certain rights. Id. at 57–58. Further, Rodriguez waived his right to appeal, affirming

that he had discussed his appeal waiver with counsel and that the waiver was voluntary. Id. at

59. Rodriguez signed a written appeal waiver in front of the court. Id. at 62. After making an

allocution satisfactory to the court, Rodriguez entered a plea of guilty for second-degree murder

and attempted aggravated murder. Id. at 65.

    On January 8, 2016, Rodriguez again appeared in Supreme Court for his sentencing hearing.

Id. at 69–70. His counsel began by informing the court that Rodriguez wished, as part of the pre-

sentence investigation, there had been further exploration of his psychological issues and the

psychological treatment he had received. Id. at 71. Attorney McElwee also acknowledged that

he was aware Rodriguez had previously discussed these issues with his original attorney, who he




                                                  2
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 3 of 11 PageID #: 394




understood had contacted but never retained a doctor. Id. Nonetheless, although the details were

not discussed during the sentencing hearing, Rodriguez’s pre-sentence investigation report

elaborated on the nature of some of these issues. In particular, the report stated that Rodriguez

was hospitalized several times as a teenager following suicide attempts and once as an adult for

suicidal ideations, had been diagnosed with bipolar disorder and depression, attended weekly

counseling sessions for a period of years, had used medication for these diagnoses, and was

prescribed psychotropic medications while incarcerated. Id. at 140.

   In any event, despite Rodriguez’s apparent misgivings, counsel made clear that Rodriguez

still wanted to plead guilty to spare his children and the victims’ families from “any further

issues.” Id. at 71–72. After the victim impact statements, Rodriguez said that he was sorry for

what he had done because he loved Sellitto’s family, and that he hoped they would forgive him

some day. Id. at 98. As prescribed in the plea bargain, the court then sentenced Rodriguez to a

term of 25 years to life on the charge of murder in the second degree, and 30 years to life on the

charge of attempted aggravated murder, with all sentences to run concurrently. Id. at 100.

       Notwithstanding his express waiver of appellate rights, on January 11, 2016, Rodriguez

appealed to the Appellate Division, Second Department, arguing that (1) he did not validly waive

his right to appeal because the trial court did not adequately distinguish his waiver of appellate

rights from the rights he forfeited by pleading guilty, (2) his plea of guilty was not knowing,

voluntary, or intelligent because the trial court failed to inquire into his mental capacity and

competence prior to imposition of his sentence and (3) the sentence imposed was excessive and

should be reduced because of his history of mental illness. Id. at 107, 118, 123, 126. On July

26, 2017, the Appellate Division rejected Rodriguez’s arguments and affirmed the judgment.

People v. Rodriguez, 152 A.D.3d 800, 801, 60 N.Y.S.3d 191 (2d Dep’t 2017). On October 5,




                                                  3
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 4 of 11 PageID #: 395




2017, the New York Court of Appeals denied Rodriguez’s application for leave to appeal.

People v. Rodriguez, 30 N.Y.3d 982, 89 N.E.3d 1265 (2017). On December 17, 2018,

Rodriguez brought the instant petition. Pet. at 1.

                                          Legal Standard


       Post-conviction federal habeas relief is governed by the overarching reach of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (1996)

(“AEDPA”). Under the AEDPA, a writ of habeas corpus shall not issue with respect to any

claim that was adjudicated on the merits in state court unless the state court’s decision (1) “was

contrary to, or involved an unreasonable application of, clearly established federal law” as

determined by the United States Supreme Court, or, (2) “was based on an unreasonable

determination of the facts” in light of the evidence presented. 28 U.S.C. § 2254(d); see also

Gutierrez v. McGinnis, 389 F.3d 300, 304 (2d Cir. 2004) (describing this standard as “AEDPA

deference”). AEDPA’s deferential review applies whenever a state court disposes of a state

prisoner’s federal claim on the merits, regardless of whether it gives reasons for its determination

or refers to federal law in its decision. Harrington v. Richter, 562 U.S. 86, 99, 131 S. Ct. 770,

785, 178 L. Ed. 2d 624 (2011); see also Sellan v. Kuhlman, 261 F.3d 303, 312 (2d Cir. 2001).

       That such deference is to be shown is hardly surprising. Circumscription of the power of

districts courts to grant habeas relief to state prisoners is exactly what Congress intended.

“Section 2254(d) reflects the view that habeas corpus is a ‘guard against extreme malfunctions

in the state criminal justice systems,’ not a substitute for ordinary error correction through

appeal.” Harrington, 562 U.S. at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307, 332, n.5,

99 S. Ct. 2781, 2796, 61 L. Ed. 2d 560 (1979)). Review under AEDPA “demands that state-

court decisions be given the benefit of the doubt.” Hardy v. Cross, 565 U.S. 65, 66, 132 S. Ct.



                                                  4
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 5 of 11 PageID #: 396




490, 491, 181 L. Ed. 2d 468 (2011) (per curium) (internal quotation marks omitted). Where

AEDPA deference applies, “a state court’s findings of fact are ‘presumed to be correct’ unless

rebutted ‘by clear and convincing evidence.’” Drake v. Portuondo, 553 F.3d 230, 239 (2d Cir.

2009) (quoting 28 U.S.C. § 2254(e)(1)).

        Given these ground rules, it is obvious that habeas jurisprudence is tightly confined. A

state court decision is “contrary to clearly established federal law” within the meaning of §

2254(d) only if it contradicts relevant Supreme Court precedent or arrives at a different

conclusion based on “materially indistinguishable” facts. Williams v. Taylor, 529 U.S. 362, 405,

120 S. Ct. 1495, 1519, 146 L. Ed. 2d 389 (2000). For the purposes of federal habeas review,

“clearly established federal law” refers to the holdings, as opposed to dicta, of Supreme Court

decisions in effect at the time of the relevant state court decision. Id. at 412. Likewise, a state

court decision involves an “unreasonable application” of federal law if it “identifies the correct

governing legal principle from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts of” the case. Id. at 413. In construing and applying federal law, even

erroneous state court decisions, if deemed reasonable, will survive habeas review. Id. at 411.

        But, there is a caution: the state court decision need not be “so far off the mark as to

suggest judicial incompetence” before habeas relief may be granted. Francis S. v. Stone, 221

F.3d 100, 111 (2d Cir. 2000) (internal quotation marks omitted). “A federal court may reverse a

state court ruling only where it was ‘so lacking in justification that there [is no] possibility for

fairminded disagreement.’” Vega v. Walsh, 669 F.3d 123, 126 (2d Cir. 2012) (quoting

Harrington, 131 S. Ct. at 786–87).




                                                   5
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 6 of 11 PageID #: 397




                                             Discussion


I.     Competency Hearing Claim


       Rodriguez first argues that his guilty plea was not knowing, voluntary, and intelligent

because the trial court did not inquire into his mental capacity before imposing his sentence.

Pet.’s Mem., Dkt. 23, at 1.

       As an initial matter, Rodriguez’s assertion that the Appellate Division’s ruling on this

claim is not entitled to AEDPA deference is entirely without merit as a matter of fact and as a

matter of law. Id. To make this point, Rodriguez spotlights that the court failed to cite or apply

federal law, but a state court need not explicitly refer to the federal claim or cite relevant federal

case law to dispose of that claim on the merits. Sellan, 261 F.3d at 312. Indeed, challenges to

the voluntariness of a guilty plea are firmly within the mainstream of due process claims. See

Velasquez v. Ercole, 878 F. Supp. 2d 387, 401 (E.D.N.Y. 2012) (“A conviction which is based

upon an involuntary plea of guilty is inconsistent with due process of law and is subject to

collateral attack by federal habeas corpus.”); see also Daye v. Attorney General of State of New

York, 696 F.2d 186, 194 (2d Cir. 1982) (noting that state courts are alerted to the constitutional

nature of a claim when the claim rests on a factual matrix that is “well within the mainstream of

due process adjudication”) (quoting Johnson v. Metz, 609 F.2d 1052, 1057 (2d Cir. 1979)

(Newman, J., concurring)). Moreover, in rejecting Rodriguez’s claim, the Appellate Division

explicitly relied on People v. Catapano, 73 A.D.2d 975, 424 N.Y.S.2d 242 (2d Dep’t 1980) and

People v. Keiser, 100 A.D.3d 927, 954 N.Y.S.2d 184 (2d Dep’t 2012), both of which trace back

to the constitutional protections announced in Pate v. Robinson, 383 U.S. 375, 86 S. Ct. 836, 15

L. Ed. 2d 815 (1966) (holding that defendant’s constitutional rights to due process and a fair trial

were violated when he failed to receive a competence hearing.); see also Silverstein v.


                                                   6
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 7 of 11 PageID #: 398




Henderson, 706 F.2d 361, 367 (2d Cir. 1983) (observing that “New York law provides the

procedural protection Pate requires”). Accordingly, the Appellate Division disposed of

Rodriguez’s federal claim on the merits, and its ruling is entitled to AEDPA deference.

       This claim fares no better upon a substantive review of its asserted merits. Under the

Due Process Clause of the Constitution, a trial court may accept a guilty plea only after an

affirmative showing that the plea is entered knowingly and voluntarily. See Godinez v. Moran,

509 U.S. 389, 400, 113 S. Ct. 2680, 2687, 125 L. Ed. 2d 321 (1993). Pertinently, a plea is not

knowing and voluntary if defendant is not competent; that is, if he does not have “sufficient

present ability to consult with his lawyer with a reasonable degree of rational understanding” and

have “a rational as well as factual understanding of the proceedings against him.” Dusky v.

United States, 362 U.S. 402, 402, 80 S. Ct. 788, 789, 4 L. Ed. 2d 824 (1960) (per curiam). But, a

trial court need not hold a competency hearing unless there is a reasonable ground for it to

conclude that a defendant may not be competent. King v. Cunningham, 442 F. Supp. 2d 171,

185 (S.D.N.Y. 2006) (quoting Harris v. Kuhlmann, 346 F.3d 330, 350 (2d Cir. 2003)). There are

“no fixed or immutable signs which invariably indicate the need for further inquiry to determine

fitness to proceed,” but relevant factors include evidence of defendant’s irrational behavior,

demeanor, and any prior medical opinion on competence. Sanchez v. Colvin, No. 15-CV-9957

(PKC) (AJP), 2016 WL 5930150, at *12 (S.D.N.Y. Oct. 7, 2016) (quoting Drope v. Missouri,

420 U.S. 162, 180, 95 S. Ct. 896, 908, 43 L. Ed. 2d 103 (1975)), report and recommendation

adopted, No. 15-CV-9957 (PKC) (AJP), 2017 WL 1383790 (S.D.N.Y. Apr. 14, 2017). Strong

evidence of mental illness can serve as reasonable ground for evaluating a defendant’s

competence, but some degree of mental illness should not be equated with incompetence. See

Johnson v. Keane, 974 F. Supp. 225, 233 (S.D.N.Y. 1997). A state court’s finding of




                                                 7
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 8 of 11 PageID #: 399




competency is an issue of fact which is entitled to a presumption of correctness on habeas

review, requiring clear and convincing evidence to overturn. Demosthenes v. Baal, 495 U.S.

731, 735, 110 S. Ct. 2223, 109 L. Ed. 2d 762 (1990); see also Harris, 346 F.3d at 351–52.

       Of particular relevance here is the approach taken in Lopez v. Walker, 239 F. Supp. 2d

368 (S.D.N.Y. 2003). There, a state trial court accepted petitioner’s guilty plea and imposed the

sentence without conducting a competency hearing even though the pre-sentence investigation

report detailed petitioner’s suicide attempts, prior mental health hospitalizations, and use of

psychiatric drugs. Id. at 370–72, 374. In his habeas petition, petitioner claimed that his guilty

plea was not knowing and voluntary and that the state trial court should have held a competency

hearing. Id. at 373. But, despite the information in the pre-sentence investigation report, the

district court found it was well within the state trial court’s discretion not to hold a competency

hearing because petitioner presented to the court as coherent and rational, actively participated in

his proceedings, and never actually requested a competency hearing. Id. at 374–75.

       Here, the record reflects that Rodriguez’s behavior presented no reason for the court to

believe he was incompetent or that his plea was not knowing or voluntary. Indeed, Rodriguez

was an active participant in his defense. He asked his counsel to seek a “flat bid” from the

prosecution, a determinate term of incarceration of 40 years, before accepting the People’s offer

for a recommendation of concurrent sentences of 25 years to life and 30 years to life

imprisonment. R. at 53–57. Furthermore, Rodriguez engaged in a lengthy plea colloquy during

which he affirmed to the court that he wished to accept the conditional sentence and that he

understood the rights he would forfeit with a guilty plea. Id. at 56–61. Although his responses

were monosyllabic, his behavior and responses were consistent with one who understands the

proceedings against him. Moreover, and quite significantly, as the record memorializes, neither




                                                  8
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 9 of 11 PageID #: 400




of the two lawyers who appeared on behalf of Rodriguez suggested that Rodriguez was

incompetent to stand trial, assist in his own defense or enter a guilty plea; nor did either of them

at any time, during the pendency of these proceedings in the trial court through the imposition of

sentence, request that a competency hearing be ordered. See id. at 51–67; see also Pate, 383

U.S. at 179 n.13.

       As noted earlier, the pre-sentence investigation report does record Rodriguez’s

psychiatric history, including episodes of suicidal ideation and various treatment modalities.

Properly before the trial court, it did not change the outcome of petitioner’s late-starting

competency claim; nor did it compel a changed outcome. Although the report detailed a history

of prior hospitalizations, mental health therapy, suicide attempts, and use of psychiatric

medication, this evidence alone does not trigger a right to a competency hearing when,

otherwise, there is no indication of incompetence.2 Id. at 140; see Moore v. Kirkpatrick, No. 09-

CV-0457 (MAT), 2011 WL 1233124, at *11–12 (W.D.N.Y. Mar. 30, 2011) (state court finding

of competency upheld when defendant appeared coherent at trial, despite taking both anti-

depressant and anti-psychotic medications).

       Nor is relief warranted by the fact that his counsel told the court at sentencing that

Rodriguez “wish[ed] that [they] had further explored potential psychological issues he suffered.”

R. at 71. Despite Rodriguez’s misgivings, he stood in silence as his counsel advised the court




2
  As a sidebar, the parties quibble over whether Rodriguez has in fact exhausted the component
of his claim related to his use of psychiatric medication. See Resp.’s Sur-Reply Mem., Dkt. 25,
at 5. The question is academic. For the same substantive reasons that deference should not be
disturbed with regard to the rejection of the competency hearing claim by the state courts,
Rodriguez would lose on this narrower claim even if he somehow fought his way past arguable
procedural default. See Blalock v. Smith, No. 08-CV-7528 (JPO), 2012 WL 3283439, at *4
(S.D.N.Y. Aug. 13, 2012) (declining to rule on procedural issue because petitioner would fail on
the merits).


                                                  9
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 10 of 11 PageID #: 401




that Rodriguez nevertheless did not want to withdraw his plea because he “did not wish to put his

children or the families of the victims through any further issues.” Id. at 71–72. Furthermore,

reinforcing the advice counsel had just given the trial court that Rodriguez did not wish to

withdraw his plea, Rodriguez apologized in open court to the victims of his crime for what he

had done. Id. at 98. On this record, Rodriguez’s statements and behavior provided no

reasonable basis for doubting his competence, and Rodriguez has failed to produce clear and

convincing evidence to the contrary. Actually, the whimper-less appearance of Rodriguez at the

sentencing hearing speaks powerfully to the absence of error in the trial court’s decision not to

order a competency hearing. None of the alarms were tripped. The trial court’s decision to go

forward without ordering a competency hearing was not inappropriate, and the Appellate

Division’s determination to that effect is entitled to deference. Accordingly, his claim on this

ground is denied.

II.       Excessive Sentence Claim


          Next, Rodriguez claims that his concurrent sentences of 25 years to life and 30 years to

life should be reduced because they are harsh and excessive. Pet.’s Mem. at 14. This claim also

fails. First, Rodriguez may not challenge his sentence because he waived his right to appeal it.

See Rodriguez, 152 A.D.3d at 800–01. Though Rodriguez argues that his waiver is invalid, the

validity of his waiver is a matter of state law, and therefore beyond the reach of habeas review.

See e.g., Veliz v. Griffin, No. 17-CV-0824 (BMC), 2017 WL 836560, at *2 (E.D.N.Y. Mar. 2,

2017).3


3
  Indeed, even if his waiver challenge were of a federal nature, Rodriguez would still be unable
to prevail because habeas relief requires a violation of “clearly established Federal law, as
determined by the Supreme Court of the United States,” and “the Supreme Court has never
addressed the requirements of a valid waiver to appeal a sentence.” Veliz, 2017 WL 836560, at
*3.


                                                  10
Case 2:18-cv-07196-ENV Document 27 Filed 08/19/20 Page 11 of 11 PageID #: 402




          Furthermore, even if Rodriguez’s excessive sentence claim were not barred by his

waiver, it would still fall short. An excessive sentence claim will not warrant federal habeas

relief unless it falls outside of the statutory range prescribed by state law, and Rodriguez’s

sentence fits comfortably within the statutory range for both of the offenses to which he pleaded

guilty. See White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992) (per curiam); see also N.Y.P.L.

§§ 60.05(2); 70.00(1), (2)(a), (3)(a)(i)(c). Accordingly, Rodriguez’s claim on this ground, too,

must be denied.

                                              Conclusion

          For the foregoing reasons, a writ of habeas corpus is denied, and the petition is

dismissed.

          Since petitioner has not made a substantial showing of the denial of a constitutional right,

a certificate of appealability shall not issue. See 28 U.S.C. § 2253(c)(2). The Court certifies,

pursuant to 28 U.S.C. § 1915(a), that any appeal from this Memorandum and Order would not be

taken in good faith and, therefore, in forma pauperis status is denied for the purpose of any

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45, 82 S. Ct. 917, 8 L. Ed. 2d 21

(1962).

          The Clerk of Court is directed to mail a copy of the Memorandum and Order to

petitioner, to enter judgment accordingly and to close this case.

          So Ordered.

          Dated: Brooklyn, New York
                 July 26, 2020

                                                                        /s/ENV
                                                                      ERIC N. VITALIANO
                                                                      United States District Judge




                                                   11
